Citation Nr: 0011034	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-51 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1951 to 
January 1955.

This matter is now before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The July 1997 rating decision found 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  A notice of disagreement was received in July 
1997, and a statement of the case was issued that same month.  
A substantive appeal was received in October 1997. 

In a February 27, 1998, decision, the Board found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for hearing loss.  Also on appeal at that 
time was the issue of entitlement to an earlier effective 
date for a grant of service connection for tinnitus.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, a joint motion was made to vacate that part of the 
February 27, 1998, Board decision which had addressed the 
hearing loss issue on the basis that the Board had applied 
the test for new and material evidence as formulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), which test was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The joint motion also noted that the appellant had 
abandoned his claim of entitlement to an earlier effective 
date for a grant of service connection for tinnitus and 
requested dismissal of that claim.  In March 1999, the Court 
granted the joint motion vacating the Board's February 27, 
1998, decision as it pertained to the hearing loss issue, and 
remanded that matter to the Board. 


FINDINGS OF FACT

1.  By rating decision in December 1959, entitlement to 
service connection for a "hearing condition" was denied, 
and this denial was confirmed in December  1960 rating 
decision; a timely notice of disagreement was not received. 

2.  By rating decision in May 1995, the RO denied entitlement 
to service connection for hearing loss; a timely notice of 
disagreement was not received with regard to this 
determination.

3.  Evidence received since the May 1995 rating decision 
denying service connection for hearing loss is either not 
relevant or cumulative of previously considered evidence and 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The December 1960 rating decision which denied 
entitlement to service connection for a "hearing condition" 
is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  The May 1995 rating decision is final as it pertains to 
the veteran's claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 7105(c) (West 1991).

3.  New and material evidence has not been received since the 
RO's May 1995 decision, and the veteran's claim of 
entitlement to service connection for hearing loss has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
hearing loss because it is the result of an injury incurred 
during service.  He essentially claims that he was treated 
for hearing loss during service, and that he currently has 
hearing loss as a result of his inservice injury.  

Entitlement to service connection for a hearing loss 
condition was denied by rating decision in December 1959, and 
this determination was later confirmed by rating decision in 
December 1960.  The veteran and his representative were 
advised of appellate rights and procedures, but a timely 
notice of disagreement was not received to initiate an appeal 
from that determination; that decision therefore became 
final.  38 U.S.C.A. § 7105(c).  Applicable law provides, 
however, that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  

In March 1995, the veteran requested that his claim of 
entitlement to service connection for hearing loss be 
reopened.  Although not clearly articulated by the RO, it 
appears that the RO did review the claim on the merits in its 
May 1995 rating decision.  The RO granted entitlement to 
service connection for tinnitus, but denied entitlement to 
service connection for hearing loss.  The veteran and his 
representative were notified of the May 1995 rating decision 
and furnished notice of appellate rights and procedures.  
Again, however, a timely notice of disagreement was not 
received to initiate an appeal on the denial of service 
connection for hearing loss.  That is, a notice of 
disagreement was not received within one year of the date of 
notification of the May 1995 rating decision.  38 U.S.C.A. 
§ 7105(b)(1).  Accordingly, the May 1995 denial of 
entitlement to service connection for hearing loss also 
became final.  38 U.S.C.A. § 7105(c). 

Subsequent communications (received more than one year from 
the date of notification of the May 1995 rating decision) 
were interpreted by the RO as a request to reopen his hearing 
loss claim.  However, in a July 1997 rating decision, the RO 
found that no new and material evidence had been received and 
that the veteran's hearing loss claim had therefore not been 
reopened.  The present appeal on this issue ensued.

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  See Elkins 
v. West, 12 Vet. App. 209 (1999).  First, VA must determine 
whether the evidence is new and material under 38 C.F.R. 
§ 3.156(a).  Under 38 C.F.R. § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  See 
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's May 1995 decision.

Evidence before the RO in May 1995 included available service 
medical records, a May 1959 letter from a private physician, 
various statements from the veteran and from some of his 
relatives in support of his claim, copies of letters written 
from the veteran to his mother during service (with 
references to hearing loss due to exposure to artillery 
fire), and private medical records dated in 1992 showing high 
frequency hearing loss in both ears.  Based on this evidence, 
the RO denied entitlement to service connection for hearing 
loss citing no evidence of hearing loss in the service 
medical records and no evidence showing a relationship 
between his current hearing loss and his military service. 

Evidence received since the May 1995 rating decision includes 
statements from the veteran, duplicate copies of certain of 
the private medical records dated in 1992 and a copies of 
private records of audiological evaluations dated in December 
1995 and February 1997, respectively.  To the extent that 
certain of these medical records were not of record in May 
1995, they merely reiterate that the veteran suffers from 
hearing loss, a fact already known at the time of the May 
1995 rating decision.  They are therefore not new and 
material.

Apart from the previously discussed copies of private records 
of audiological evaluations dated in December 1995 and 
February 1997, the only other pertinent evidence received 
since the RO's May 1995 decision are written statements from 
the veteran.  In these statements, the veteran argues that he 
has hearing loss as a result of duty as a "gun captain" on 
a 3 inch gun mount, to include treatment for a concussion 
after this weapon prematurely fired near his head one day.  
He states that he received treatment upon his ship's return 
to harbor, at which time service physicians told him that he 
had nerve damage and that he would have hearing loss.  

However, the underlying factual assertion made by the veteran 
in his statements is essentially duplicative of what he was 
arguing in his prior claims.  Evidence already of record 
included contentions by the veteran that he suffered hearing 
loss due to exposure to gunfire, and copies of letters from 
the veteran during his military service also included 
references to difficulty hearing due to such exposure.  
Moreover, the Board notes that service connection for 
tinnitus has been established based (in part) on the 
veteran's statements that he was exposed to acoustic trauma 
while in a 3-inch gun mount during service.  The veteran's 
statements regarding noise exposure are therefore not new. 

In sum, the Board is unable to find that new and material 
evidence has been presented or secured with regard to the 
hearing loss claim.  The newly received items of evidence add 
nothing new to the record, but merely show that the veteran 
currently suffers from hearing loss which the veteran 
attributes to noise exposure during service.  However, at the 
time of the May 1995 rating decision, it was known that the 
veteran suffered from hearing loss and his assertions at that 
time were also that such hearing loss was due to noise 
exposure during service.  

Even if the Board assumes solely for the sake of argument 
that certain items of evidence received since May 1995 are 
new and material, the record would nevertheless warrant a 
conclusion that the claim is not well-grounded.  In order for 
a service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

However, while there is a medical diagnosis of current 
hearing loss and the veteran's assertions regarding exposure 
to a 3-inch gun during service are accepted as true in the 
well-grounded analysis (and are in fact supported by service 
medical records), there is no medical evidence suggesting a 
link to service to meet the criteria under either Caluza or 
Savage.  The veteran's assertions alone regarding a nexus to 
service do not suffice to well-ground his claim as it has not 
been shown that he is competent to render opinions as to 
medical etiology.  Lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Medical evidence of a nexus to service is necessary. 

The Board stresses to the veteran that what is lacking to 
reopen his claim of entitlement to service connection for 
hearing loss is new evidence tending to show that his current 
hearing loss is related to his service (more specifically, to 
his duty in a 3 inch gun mount as referred to in a March 1953 
service medical record).  For example, an adequate opinion 
from a medical doctor to the effect that the veteran's 
hearing loss is related to noise exposure during service 
might be sufficient to both reopen and well ground his claim, 
thus allowing for a de novo review of the merits.  If the 
veteran and his representative are able to obtain such a 
medical opinion, they should submit it. 

In closing, the Board also stresses that because the veteran 
has not met the threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to complete his application to reopen the 
claim and to well-ground it as well.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).  

The Board observes that the RO has not determined initially 
whether the evidence submitted is "new" and "material," as 
defined by 38 C.F.R. § 3.156 in view of the Hodge decision.  
The veteran's representative has requested the Board to 
remand the case to the RO for preliminary consideration.  
However, regardless of whether or not the RO might determine 
in view of Hodge that new and material evidence has been 
received, the Board would not be bound by that determination.  
It would remain the Board's function to review the RO's new 
and material evidence determination.  See generally Barnett 
v. Brown, 8 Vet.App. 1 (1995), aff'd 83 F.3d. 1380 (Fed. Cir. 
1996).  The Board further notes that the veteran's 
representative has been afforded an opportunity to present 
argument in light of Hodge and has presented an informal 
presentation dated February 28, 2000.  Since (for the reasons 
outlined in this decision) the Board is unable to find that 
new and material evidence has been received, no purpose would 
be served by remanding the case to the RO for a preliminary 
finding on the new and material evidence question.  Further, 
as the veteran's representative has been afforded the 
opportunity to present argument, the Board finds that there 
is no prejudice to the veteran by its rendering of this 
decision without preliminary consideration by the RO. 


ORDER

New and material evidence has not been received in connection 
with the veteran's claim of entitlement to service connection 
for hearing loss, and the veteran's claim for this benefit 
has not been reopened.  The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


